Case 2:19-cv-00538-JCC Document 100-20 Filed 04/01/21 Page 1 of 2




       Exhibit 20
                                                                                                                       20141103001179.001
      Case 2:19-cv-00538-JCC Document 100-20 Filed 04/01/21 Page 2 of 2




     I 1STAU
RECORDING REQUESTED BY
                                                     20141103001179

WHEN RECORDED MAIL TO:

Taistee Corps
1700 Seventh Avenue, Suite 2100                      201411(930(91179
                                                     DOCUnENT PROCE AST                14.00
Seattle WA 98101
                                                     PPCE-001 OF 001
                                                     11/03/2014 14:23
                                                     KING COUNTY. UR




Trustee Sale No WA08002195-14-1                                                                Title Order No 8488208
Property Address: 819 21 ST AVENUE, SEATTLE, WA 98122

                            APPOINTMENT OF SUCCESSOR TRUSTEE
NOTICE IS HEREBY GIVEN that MTC Financial Inc. dba Trustee Corps, whose address is 1700 Seventh Avenue
Suite 2100, Seattle, WA 98101, is appointed Successor Trustee under that certain Deed of Trust ir) which KAREN
D, SMITH, AS HER SEPARATE ESTATE was the Grantor and TRANSNATION was the original Trustee and
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (“MERS”), as designated nominee for MORTGAGE
SOLUTIONS MANAGEMENT, INC., Beneficiary of the security instrument, its successors and assigns, which Deed
of Trust was dated February 9, 2007 and recorded on February 22, 2007 as Instrument No. 20070222000469 of
official records in the Office of the Recorder of King County. Washington, it to have all the powers of said original
Trustee, effective forthwith.

IN WITNESS WHEREOF, the undersigned Beneficiary has hereunto set his hand; if the undersigned is a
corporation, it has caused its corporate name to be signed and affixed hereunto by its duly authorized signor. ■

Dated                     3Tj9iO)i)           New Penn Financial, LLC D/B/A Shellpoint Mortgage Servicing as
                                              Servicer for The Bank of New York Mellon FKA The Bank of New
                                              York as Trustee for the Benefit of the Certificateholders of the
                                              CWABS, Inc. Asset-Backed Certificates, Series 2007-5D1


                                               .        _,    -                 'IdXajU^.
STATE OF
COUNTY OF (

On     \b                                                                                    . Notary Public, personally
appeared                                                           who proved to me on the basis of satisfactory
evidence to be the personas)
                    persons) whose
                               v       name(s) is/are s u b |c ^ e d to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

i certify under PENALTY OF PERJURY under the laws of the State of                   CL               that the foregoing
paragcaph is true arM^eorrect.
                                                             .nn'W       R.


               My Commission Expires                                 PUBU^
                   August 29,2022
                                                                     'ifitii'
